IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-85,083-01


              EX PARTE CHRISTOPHER ERIC ROHRMAN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1272457-A IN THE 183RD DISTRICT COURT
                          FROM HARRIS COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: June 8, 2016
DO NOT PUBLISH